Exhibit 10.5

US$1,500,000,000

AMENDMENT NO. 3 TO THE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 16, 2015

Among

ALENCO INC.,

as Borrower,

CITIGROUP GLOBAL MARKETS INC.

MIZUHO BANK, LTD.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

BARCLAYS BANK PLC

JPMORGAN SECURITIES LLC

as Lead Arrangers,

CITIBANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as Swing Line Bank,

MIZUHO BANK, LTD.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Syndication Agents,

BARCLAYS BANK PLC

JPMORGAN CHASE BANK, N.A.

as Documentation Agents,

and

THE LENDERS PARTY HERETO,



--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO THE

CREDIT AGREEMENT

Dated as of July 16, 2015

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT (this “Amendment”) among ALENCO INC., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders that are parties to the Credit Agreement referred to
below (collectively, the “Lenders”) and CITIBANK, N.A., as administrative agent
(the “Administrative Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1)      The Borrower, the Lenders and the Administrative Agent have entered
into a Second Amended and Restated Credit Agreement dated as of October 20,
2011, a letter amendment thereto dated as of June 15, 2012 and that certain
Amendment No. 2 to the Credit Agreement, dated as of June 28, 2013 (such Credit
Agreement, as so amended, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

(2)      The Borrower, the Lenders and the Administrative Agent have agreed to
further amend the Credit Agreement as hereinafter set forth.

AMENDMENTS:

Section 1.      Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3, hereby amended as follows:

(a)      The following new definitions are added to Section 1.01 in appropriate
alphabetical order:

  “Anti-Corruption Laws” means all laws, rules, and regulations of Sanctions
Authorities that apply to the Borrower and its Subsidiaries from time to time
concerning or relating to bribery of government officials or public corruption.

  “OFAC” means the Office of Foreign Assets Control of the United States
Treasury Department.

  “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

  “Reference Bank Rate” means the arithmetic mean of the rates (rounded to four
decimal places) supplied to the Administrative Agent at its request by no fewer
than two Reference Banks as of 11:00 a.m., London time, two Business Days prior
to the first day of such Interest Period as the rate at which the



--------------------------------------------------------------------------------

relevant Reference Bank could borrow funds in the London interbank market in
Dollars and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in that currency and for
that period.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-specific list of designated Persons maintained by OFAC, the United
States Department of State, the United Nations Security Council or the
Government of Canada.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by a Sanctions Authority that are
applicable to the Borrower or its Subsidiaries; provided that, with respect to
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by the United Nations Security Council, to the extent
such sanctions or trade embargoes are not inconsistent with Applicable Law in
Canada.

“Sanctions Authority” means any of: (i) the federal government of Canada;
(ii) the federal government of the United States of America; (iii) the United
Nations Security Council; or (iv) the respective governmental institutions,
departments and agencies of any of the foregoing, including OFAC and the United
States Department of State; and “Sanctions Authorities” means all of the
foregoing Sanctions Authorities, collectively.

(b)      The definition of “Applicable Margin” in Section 1.01 is hereby amended
by replacing the grid included in such definition with the following:

 

Rating Level

(S&P/Moody’s)

 

 

Applicable Margin

for Base Rate

Advances

 

 

Applicable Margin for
Eurodollar Rate

Advances and

Applicable Fee Rate

for Letters of Credit

 

 

Applicable

Percentage

 

A / A2 or higher

  0.0 bps   80.0 bps   16.0 bps

A- / A3

  0.0 bps   100.0 bps   20.0 bps

BBB+ / Baal

  20.0 bps   120.0 bps   24.0 bps

BBB / Baa2

  45.0 bps   145.0 bps   29.0 bps

BBB- / Baa3

  70.0 bps   170.0 bps   34.0 bps lower than BBB- /lower than Baa3, or unrated
by both agencies   125.0 bps   225.0 bps   45.0 bps

 

2



--------------------------------------------------------------------------------

(c)      Clause (c) of the definition of “Base Rate” in Section 1.01 is amended
in full to read as follows:

(c)      the ICE Benchmark Administration Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. London time on such day); provided that, if
the One Month LIBOR shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

(d)      The definition of “LIBO Rate” in Section 1.01 is amended in full to
read as follows:

“LIBO Rate” means, for any Interest Period, (i) the rate of interest per annum,
calculated on the basis of a year of 360 days, appearing on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in the applicable currency at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period, or (ii) if the rate in clause (i) above does
not appear on such page or service or if such page or service is not available,
the rate of interest per annum determined by the Administrative Agent to be the
offered rate for deposits in the applicable currency with a term equivalent to
such Interest Period on such other page or other service which displays an
average of the London interbank offered rate administered by the ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate), or (iii) if the rates in clauses (i) and (ii) are not available,
the Reference Bank Rate for such Interest Period; provided that, if the LIBO
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

(e)      The definition of “Reference Banks” in Section 1.01 is amended in full
to read as follows:

“Reference Banks” means Mizuho Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Citibank, JPMorgan and up to two other Lenders as shall be agreed from
time to time by the Borrower and each of the Lenders.

(f)      The definition of “Termination Date” in Section 1.01 is amended in full
to read as follows:

“Termination Date” means July 16, 2020, or, if extended pursuant to
Section 8.11, the Extended Termination Date or, in any case, if earlier, the
date of termination in whole of the Commitments pursuant to Section 2.06 or
6.01.

(g)      Section 2.09(b) is hereby amended in full to read as follows:

 

3



--------------------------------------------------------------------------------

If, with respect to any Eurodollar Rate Advances, (x) the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Required Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period or (y) the Administrative Agent is unable to determine the
LIBO Rate under clauses (i), (ii) or (iii) of the definition thereof, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (i) each Eurodollar Rate Advance will automatically, on the final day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(h)      Section 2.19 is hereby amended by deleting the amount “$400,000,000” in
clause (a)(ii) thereof and replacing it with “$500,000,000”.

(i)      Section 4.01(k) is to be amended in full to read as follows:

(i)      None of the Borrower or any of its Material Subsidiaries that is a
Material Guarantor Subsidiary is a Sanctioned Person or permanently located,
organized or ordinarily resident in a Sanctioned Country;

(ii)      No part of the proceeds of an Advance will be knowingly (as determined
at the date of such Advance) used (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person known by the Borrower to be in violation of any
Anti–Corruption Laws, except to the extent that any such violation would not
have a Material Adverse Effect or adversely affect the Administrative Agent or
any Lender in any material respect, (B) for the purpose of funding, financing or
facilitating any activities or, business or transaction of or with any Person
known to the Borrower to be a Sanctioned Person, or in any country known to the
Borrower to be a Sanctioned Country, or (C) in any manner that would result in
the violation of any Sanctions applicable to the Borrower or any of its Material
Subsidiaries that is a Material Guarantor Subsidiary, except to the extent that
any such violation would not have a Material Adverse Effect or adversely affect
the Administrative Agent or any Lender in any material respect; and

(iii)     Where used in this Section 4.01(k), references to “knowingly” or
“known” means the actual knowledge of the President or Treasurer of the
Borrower.

(j) Section 5.01 is hereby amended by adding to the end thereof a new clause
(j) that reads as follows:

(j) Anti-Corruption Laws and Sanctions. The Borrower shall maintain in effect
and enforce procedures to ensure compliance by the Borrower with its

 

4



--------------------------------------------------------------------------------

representation and warranty in Section 4.01(k) in respect of any requested
Advance.

(k)      Section 8.08 is amended by adding to the end thereof a new paragraph to
read as follows:

The Administrative Agent agrees (i) to keep confidential the rates to be used in
the calculation of the Reference Bank Rate supplied by each Reference Bank
pursuant to or in connection with this Agreement and (ii) that it has developed
procedures to ensure that such rates are not submitted by the Reference Banks
to, or shared with, any individual who is formally designated as being involved
in the ICE Benchmark Administration LIBOR submission process; provided that such
rates may be shared with the Borrower and any of its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates that have a commercially reasonable business need to know such
rates, and, if such rates are so shared, the Borrower agrees to keep such
information confidential (and, if shared with any third parties described above,
such third parties shall also agree to keep such information confidential).

(l)      Schedule I is amended in full to read as set forth on Schedule A to
this Amendment.

Section 2. Waiver; Assignment. The requirements of Section 2.17(b) and
Section 8.11 of the Credit Agreement are, effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 3
below, hereby waived to the extent that such Sections require prior notice or
execution and delivery of an assignment agreement to effect an assignment by any
Lender that does not agree to extend its Commitment as set forth in this
Amendment. Accordingly, after giving effect to this Amendment, only those
Lenders listed on Schedule A to this Amendment shall have any Commitment or be
considered Lenders under the Credit Agreement, in such amounts as set forth on
Schedule A.

For an agreed consideration, each Assignor (as defined below) hereby irrevocably
sells and assigns to the Increasing Lenders (as defined below), and each
Increasing Lender hereby irrevocably purchases and assumes from each Assignor,
subject to and in accordance with this Amendment and the Credit Agreement, as of
July 16, 2015 the Assigned Interests (as defined below). Each such sale and
assignment is without recourse to any Assignor and, except as expressly provided
in this Amendment, without representation or warranty by any Assignor.

Each Lender whose Revolving Credit Commitment is reduced or terminated by giving
effect to this Amendment (each, an “Assignor”): (a) represents and warrants that
(i) it is the legal and beneficial owner of the relevant Assigned Interest (as
defined below), (ii) such Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions

 

5



--------------------------------------------------------------------------------

contemplated hereby, and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

Each Lender whose Revolving Credit Commitment is increased (or created) by
giving effect to this Amendment, whether by assignment of an Assigned Interest
or otherwise (each, an “Increasing Lender”): (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and becomes a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by its Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire its Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Amendment and to purchase its Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Amendment and to
assume its Assigned Interest and (vii) attached hereto (or otherwise delivered
to the Administrative Agent prior to the date hereof) is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement, if
any, duly completed and executed by such Increasing Lender; and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
any Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

“Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Revolving Credit Commitments of the respective Assignors to the
extent being assigned under this Agreement and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of the respective Assignors (in

 

6



--------------------------------------------------------------------------------

their respective capacities as Lenders) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above.

Section 3.      Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, (a) the
Administrative Agent shall have received counterparts of this Amendment executed
by the Borrower and all of the Lenders listed on Schedule A hereto and the
consent attached hereto executed by the Guarantor, (b) the Borrower shall have
paid to the Administrative Agent, for the benefit of the Lenders, all fees then
due and payable and (c) and the Administrative Agent shall have additionally
received all of the following documents, each such document (unless otherwise
specified) dated the date of receipt thereof by the Administrative Agent (unless
otherwise specified), in form and substance reasonably satisfactory to the
Administrative Agent:

(a)      Certified copies of the resolutions of the board of directors (or
persons performing similar functions) of the Borrower approving transactions of
the type contemplated by this Amendment.

(b)      An opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, special New
York counsel to the Borrower, in substantially the form of Exhibit D-2 to the
Credit Agreement or otherwise in a form reasonably satisfactory to the
Administrative Agent.

(c)      A certificate signed by a duly authorized officer of the Borrower
stating that:

(i)      the representations and warranties contained in Section 4 are correct
in all material respects, except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct, on and as of the date of such certificate as though made on and as of
such date; and

(ii)      no event has occurred and is continuing that constitutes a Default.

Section 4.      Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)      The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

(b)      The execution, delivery and performance by the Borrower of this
Amendment, the Credit Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter or by-laws or
(ii) law or any contractual restriction binding on or affecting the Borrower.

 

7



--------------------------------------------------------------------------------

(c)      No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery or performance by the Borrower
of this Amendment or the Credit Agreement.

(d)      This Amendment has been duly executed and delivered by the Borrower.
This Amendment and the Credit Agreement are the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
its terms, except to the extent that such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally from time to time in effect and may
be subject to the discretion of courts with respect to the granting of equitable
remedies and to the power of courts to stay proceedings for the execution of
judgments.

(e)      There is no action, suit, litigation or proceeding affecting the
Borrower or any of its Subsidiaries, including any Environmental Action, pending
or, to the best of the Borrower’s knowledge after reasonable investigation,
overtly threatened, before any court, governmental agency or arbitrator that
(i) is reasonably likely to be determined adversely, and if determined
adversely, would have a Material Adverse Effect or (ii) purports to affect
adversely the legality, validity or enforceability of this Amendment, the Credit
Agreement or the consummation of the transactions contemplated hereby and
thereby.

(f)      Since December 31, 2014, there has been no Material Adverse Change.

Section 5.      Reference to and Effect on the Loan Documents.

(a)      On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Amendment. This Amendment shall
constitute a Loan Document.

(b)      The Credit Agreement and each of the other Loan Documents as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c)      The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

8



--------------------------------------------------------------------------------

Section 6.      Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic means shall be effective as delivery of an originally executed
counterpart of this Amendment.

Section 7.      Governing Law. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALENCO INC.   By:  

/s/ Sherri A. Brillon

    Sherri A. Brillon     President   By:  

/s/ Corey D. Code

   

Corey D. Code

Treasurer

 



--------------------------------------------------------------------------------

Agreed as of the date first above written:
CITIBANK, N.A., as Administrative Agent, Swing Line Bank, Issuing Bank and a
Lender By:    

/s/ Maureen Maroney

  Name: Maureen Maroney   Title: Vice President BARCLAYS BANK PLC By:  

/s/ Ronnie Glenn

  Name: Ronnie Glenn   Title: Vice President JPMORGAN CHASE BANK, N.A. By:  

/s/ Debra Hreljia

  Name: Debra Hreljia   Title: Vice President MIZUHO BANK, LTD. By:  

/s/ Brad C. Crilly

  Name: Brad C. Crilly   Title: Senior Vice-President By:  

 

  Name:   Title: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Kevin Sparks

  Name: Kevin Sparks   Title: Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, TORONTO BRANCH By:  

/s/ Chris Gage                  /s/ Nicholas Lam

Name: Chris Gage                   Nicholas Lam Title: Authorized Signatory
    Assistant Vice President CREDIT AGRICOLE CORPORATE & INVESTMENT BANK By:  

/s/ Juliette Cohen

  Name: Juliette Cohen   Title: Managing Director By:  

/s/ Lucie Campos Caresmel

  Name: Lucie Campos Caresmel   Title: DIRECTOR BANK OF AMERICA, N.A. By:  

/s/ James K.G. Campbell

  Name: James K.G. Campbell   Title: DIRECTOR GOLDMAN SACHS LENDING PARTNERS LLC
By:  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title: Authorized Signatory SUMITOMO MITSUI BANKING
CORPORATION By:  

/s/ James D. Weinstein

  Name: James D. Weinstein   Title: Managing Director WELLS FARGO BANK, NATIONAL
ASSOCIATION By:  

/s/ Jeffrey Cobb

  Name: Jeffrey Cobb   Title: Vice President



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA By:   

/s/ Christopher Wilson

  Name: Christopher Wilson   Title: Financing Manager By:  

/s/ Luisa Rebolledo

  Name: Luisa Rebolledo   Title: Senior Financing Manager BANK OF MONTREAL By:  

/s/ Yacouba Kane

  Name: Yacouba Kane   Title: Vice President CANADIAN IMPERIAL BANK OF COMMERCE
By:  

/s/ Joelle Chatwin

  Name: Joelle Chatwin   Title: Executive Director By:  

/s/ Randy Geislinger

  Name: Randy Geislinger   Title: Executive Director ROYAL BANK OF CANADA By:  

/s/ Sonia G. Tibbatts

  Name: Sonia G. Tibbatts   Title: Authorized Signatory THE BANK OF NOVA SCOTIA
By:  

/s/ Albert Kwan

  Name: Albert Kwan   Title: Director By:  

/s/ Michael Linder

  Name: Michael Linder   Title: Director



--------------------------------------------------------------------------------

TORONTO-DOMINION (TEXAS) LLC By:  

/s/ Savo Bozic

  Name: Savo Bozic   Title: Authorized Signatory



--------------------------------------------------------------------------------

Agreed, and executed solely in its capacity as an Assignor under Section 2 of
the foregoing Amendment:

BNP PARIBAS By:   

/s/ Angela B. Arnold

  Name: Angela B. Arnold   Title: Managing Director By:  

LOGO [g191939dsp135b.jpg]

 

  Name: [Illegible]   Title: [Illegible] DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Vice President By:  

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title: Vice President DNB BANK ASA, GRAND CAYMAN
BRANCH By:  

/s/ Cathleen Buckley

  Name: Cathleen Buckley   Title: Senior Vice President By:  

/s/ Anders Platou

  Name: Anders Platou   Title: Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE A to Amendment

SCHEDULE I

COMMITMENTS

 

                                                                 
                                

Name of Lender

 

  

 

Revolving Credit    
Commitment    

 

    

Letter of Credit    
Sub-Commitment    

 

    

Swing Line
Sub-Commitment

 

 

Citibank, N.A.

 

    

 

$170,000,000

 

 

 

    

 

$25,000,000

 

 

 

    

 

$25,000,000

 

 

 

Barclays Bank PLC

 

    

 

$170,000,000

 

 

 

                 

JPMorgan Chase Bank, N.A.

 

    

 

$170,000,000

 

 

 

                 

Mizuho Bank, Ltd.

 

    

 

$170,000,000

 

 

 

                 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

    

 

$170,000,000

 

 

 

                 

Credit Suisse AG, Toronto Branch

 

    

 

$120,000,000

 

 

 

                 

Credit Agricole Corporate & Investment Bank

 

    

 

$115,000,000

 

 

 

                 

Bank of America, N.A.

 

    

 

$70,000,000

 

 

 

                 

Goldman Sachs Lending Partners LLC

 

    

 

$70,000,000

 

 

 

                 

Sumitomo Mitsui Banking Corporation

 

    

 

$70,000,000

 

 

 

                 

Wells Fargo Bank, National Association

 

    

 

$70,000,000

 

 

 

                 

Export Development Canada

 

    

 

$60,000,000

 

 

 

                 

Bank of Montreal, Chicago Branch

 

    

 

$15,000,000

 

 

 

                 

Canadian Imperial Bank of Commerce

 

    

 

$15,000,000

 

 

 

                 

Royal Bank of Canada

 

    

 

$15,000,000

 

 

 

                 

The Bank of Nova Scotia

 

    

 

$15,000,000

 

 

 

                 

Toronto-Dominion (Texas) LLC

 

    

 

$15,000,000

 

 

 

                 

Total of Commitments:

 

    

 

$1,500,000,000

 

 

 

    

 

$25,000,000

 

 

 

    

 

$25,000,000

 

 

 



--------------------------------------------------------------------------------

CONSENT

Dated as of July 16, 2015

The undersigned, ENCANA CORPORATION, a corporation, as Guarantor under the
Second Amended and Restated Guaranty dated as of October 20, 2011 (the
“Guaranty”) in favor of the Administrative Agent, the Lenders and the Issuing
Banks referred to in the Second Amended and Restated Credit Agreement dated as
of October 20, 2011, a letter amendment thereto dated as of June 15, 2012 and
that certain Amendment No. 2 to the Credit Agreement, dated as of June 28, 2013
(such Credit Agreement, as so amended, the “Credit Agreement”) hereby consents
to Amendment No. 3 to the Credit Agreement dated as of July 16, 2015, among
Alenco Inc., as Borrower, and the Lenders and Administrative Agent, as defined
therein (the “Amendment”), and hereby confirms and agrees that notwithstanding
the effectiveness of such Amendment, the Guaranty is, and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Guaranty to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by such Amendment.

 

ENCANA CORPORATION   By:  

/s/ Sherri A. Brillon

    Sherri A. Brillon     Executive Vice-President & Chief Financial Officer  
By:  

/s/ Corey D. Code

   

Corey D. Code

Vice-President, Strategy & Treasurer

 